Russell, C. J.
A judge of the superior court should refuse to sanction a petition for certiorari, brought to review a conviction of a violation of a municipal ordinance, when it appears that the petitioner for certiorari, instead of making the statutory affidavit or giving the bond required by law in such cases, merely gives a bond for the payment of the eventual-condemnation money and all future costs. Park’s Annotated Penal Code, §§ 5191(a), 5192; McDonald v. Ludowici, 3 Ga. App. 654 (60 S. E. 337); Roach v. Atlanta, 7 Ga. App. 171 (66 S. E. 484); Johnson v. Hazlehurst, 8 Ga. App. 841 (70 S. E. 258); Moon v. Jefferson, 10 Ga. App. 572 (73 S. E. 854). Judgment affirmed.